Order entered July 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00378-CV

                                  KELVIN PRUITT, Appellant

                                                 V.

                              EL LAGO APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Collin County, Texas
                            Trial Court Cause No. 003-00583-2015

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated May 19, 2015, we

notified the official court reporter for County Court at Law No. 3 that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response. This appeal cannot proceed until the issue of the reporter’s record is

resolved.

       Accordingly, we ORDER Court Reporter Denise Y. Condran to file, within TEN DAYS

of the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellant has not requested the record. We notify

appellant that if we receive verification he has not requested the reporter’s record we will,
without further notice, order the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).



                                                  /s/    CAROLYN WRIGHT
                                                         CHIEF JUSTICE